FINAL OFFICE ACTION
Acknowledgements

1.	This is a final Office Action in U.S. Application No. 15/639,173 (“instant application”).  Examiners find the actual filing date of the instant application is June 30, 2017. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a reissue application of U.S. Patent No. 8,457,797, (“‘797 Patent”) issued June 4, 2013. The ‘797 Patent was filed on September 29, 2010 as U.S. Application No. 12/893,230 (“230 Application”), titled “ENERGY MANAGEMENT SYSTEM AND METHOD”.
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘797 Patent.
4.	Examiners find Inter Partes Review Certificate (US 8,457,797K1) issued on February 14, 2018 (“IPR Certificate”), which cancelled patent claims 1-17.
5.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘797 Patent.
6.	The ‘797 Patent issued with claims 1-17 (“Patented Claims”). In the amendment filed August 9, 2021 ("AUGUST 2021 CLAIM AMENDMENTS”), claims 18-36 are added. Because claims 1-17 were cancelled via the Inter Partes Review Certificate (“IPR Certificate”) and claims 18-36 were added via the AUGUST 2021 CLAIM AMENDMENTS, claims 18-36 are pending and grouped as follows:
claims 18-29; and
claims 30-36.

Priority Claims
7.	Because the instant application claims domestic priority to 12/840,059 filed on July 20, 2010, the presumed effective U.S. filing date of the instant application is July 20, 2010.

Response to Arguments filed August 9, 2021
--Defective Declaration--
8.	Applicant states new reissue Declarations are being submitted to address the deficiencies and place the reissue Declarations in compliance with 35 U.S.C. §251 (see Remarks 20).
	The rejection based on a defective Declaration is maintained because Examiners do not find the new reissue Declarations in the file wrapper.
--Impermissible Broadening and Estoppel--
9.	The AUGUST 2021 CLAIM AMENDMENTS have overcome these rejections. Thus, they are withdrawn.
--The Section 112 Rejections--
10.	The AUGUST 2021 CLAIM AMENDMENTS have overcome these rejections. Thus, they are withdrawn. However, new §112 rejections are presented below because the claims are indefinite.
--The Section 103 Rejections over Chen--
11.	Applicant argues that in contradistinction to the claimed system and method of independent claims 18 and 30, which undertakes the “altering” steps when a first relative location is detected as being disposed within the plurality of zones, Chen in its most favorable interpretation to the Examiner only teaches detecting a first relative location being outside the plurality of “Distances” associated with a site (e.g., Home) in response to detecting the location reporting device being outside the “Distances” (see Remarks 23-27; emphasis original). Specifically, Applicant submits that each of the plurality of “Distances” in Table 4 of Chen are associated with customizing different sites – not the same site as required by independent claims 18 and 30 (see Remarks 25; emphasis original).
	This argument is not persuasive as “associated” is a broad term, absent an explicit definition in Appellant’s Specification which is missing here. Thus, Examiners maintain the distance zones disclosed by Chen (i.e.,  25-50 miles from the user’s home, 5-25 miles from the user’s home, and 0-5 miles from the user’s home) are “associated with” either one of the 1st site (e.g., the user’s home) and the 2nd site (e.g., the user’s office) as claimed (i.e., “plurality of 1st site zones associated with the 1st site” or the “plurality of 2nd site zones associated with a 1st site”) because the distance disclosed by Chen, irrespective of whether it is measured from the user’s home or measured from the user’s office, is “associated with” either site because the distance is used to determine whether the user’s home or office environment will be customized.




    PNG
    media_image1.png
    381
    442
    media_image1.png
    Greyscale

Claim Objections
12.	The AUGUST 2021 CLAIM AMENDMENTS are objected to because of minor claim marking issues. Examiners note that claims 1-17 are properly canceled via strikethrough because they have been cancelled via an Inter Partes Reexamination certificate (see MPEP §1453(VI)). However, claims 18-36 are not properly marked because they are new with respect to the ‘797 Patent; as such, they should be completely underlined (see 37 CFR 1.173). In other words, claims 18-36 should be presented as if they are ‘new’ with respect to the ‘797 Patent, i.e., completely underlined without any of the text that has been deleted with respect to the JANAUARY 2020 CLAIM AMENDMENTS
	If Applicant has any questions regarding the claim marking, please contact the Examiner at (571) 272-6982 for clarification prior to submitting the next amendment.
	CORRECTION IS REQUIRED.

Reissue Declaration
13.	Two reissue declarations have been filed with this application (see Reissue Declarations filed June 30, 2017 and January 5, 2018). Both the reissue declarations are defective because they to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	The screenshot of the described error is produced below.

    PNG
    media_image2.png
    173
    767
    media_image2.png
    Greyscale

	This description of the reissue error is insufficient because it does not point out what the other claims lacked that the newly added claims have. See 37 CFR 1.175 and MPEP § 1414.
14.	Claims 18-36 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
15.	Claims 18-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to base claim 18, the claim limitations “detect a 1st relative location between the 1st location reporting device and the 1st site being disposed within the 1st site zones” and “detect a 2nd relative location between the 2nd location reporting device and the 2nd site being disposed within the 2nd site zones” are indefinite.
	Specifically, the phrase “being disposed in the 1st site zone” is indefinite because it is unclear whether the “1st location reporting device” is disposed in the 1st site zone or alternatively, whether the “1st relative location” is disposed in the 1st site zone.
	Similarly, the phrase “being disposed in the 2nd site zone” is indefinite because it is unclear whether the “2nd location reporting device” is disposed in the 2nd site zone or alternatively, whether the “2nd relative location” is disposed in the 2nd site zone.
	Likewise, base claim 30 is indefinite because of the limitations “altering a 1st operating condition of the network device disposed at the 1st site in response to the 1st relative location of the 1st location device being within one of the 1st site zones” and “altering a 2nd operating condition of the network device disposed at the 2nd site in response to the 2nd relative location of the 2nd location reporting device being disposed within one of the 2nd site zones.”
Specifically, the phrase “being within one of the 1st site zones” is indefinite because it is unclear whether the “1st location reporting device” is disposed in the 1st site zone or alternatively, whether the “1st relative location” is disposed in the 1st site zone.
	Similarly, the phrase “being disposed within one of the 2nd site zones” is indefinite because it is unclear whether the “2nd location reporting device” is disposed in the 2nd site zone or alternatively, whether the “2nd relative location” is disposed in the 2nd site zone.
	Claims 19-29 and 31-36 are likewise rejected because of their dependency upon rejected base claims 18 and 30.
	In the interest of compact prosecution, the above claim limitations will be examined as if the location reporting devices are within in the site zones. In other words, the altering and/or detecting steps are a function of whether the (and not the 1st or 2nd relative locations) are within the site zones.
	As to claim 24, the claim limitation “a cloud service configured including the proximity detection module” is indefinite because of the phrase “configured including,” which may or may not be a mere typographical error.
In the interest of compact prosecution, this limitation will be examined as if it read ‘a cloud service including the proximity detection module.’

Claim Rejections - 35 USC § 103
16.	Claims 18-23 and 25-36 (as best understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,908,211 to Chen et al. filed April 13, 2001.
	Claims 18-22 and 25-29
As to claim 18, Chen discloses “a 1st network device disposed at a 1st site, wherein the 1st network device is capable of being altered” because Chen teaches a device (e.g., a thermostat) disposed at a site (e.g., the user’s house) wherein the device controls the temperature setting of the site (e.g., see Table 3).
Chen discloses “a 1st location reporting device associated with the 1st site” because Chen teaches a transmitter (#500) that provides environment customization device (#400) with a way to geographically locate the user with respect to a zone (see col.4:3-8). Thus, Examiners find the transmitter (#500) reads on the claimed “1st location reporting device” and the user’s home reads on the claimed “1st site.”
Chen discloses “a proximity detection module” because Chen teaches environment customization device (#400 and figure 2) detects a user’s location and controls one or more environments based on the location and the stored profile (see col.4:1-5).

    PNG
    media_image3.png
    95
    444
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    387
    447
    media_image4.png
    Greyscale


Chen discloses “a proximity detection module configured to…the detect a plurality of 1st site zones associated with the 1st site” because environment customization device (#400) detects a plurality of site zones (e.g., 0-5 miles from home, 5-25 miles from home, 25-50 miles from home), which are “associated with the 1st site” because they are all distances measured from the user’s home, which Examiners consider to read on the claimed “1st site” (see col.8:63-68 to col.9:1-19, which is reproduced above).
	Chen discloses “wherein each of the 1st site zones are defined by an outer boundary relative to the 1st site” because each of the zones (i.e. 5 miles from home, 5-25 miles from home, and 25-50 miles from home) are defined by the outer boundaries (i.e., at 5 miles, 25 miles, and 50 miles) relative to the 1st site (i.e., home).
	Chen discloses “a proximity detection module configured to…detect a 1st relative location between the 1st location reporting device and the 1st site being disposed within the 1st site zones” because Chen teaches environment customization device (#400) determines how far a user, who is carrying transmitter (#500), is from her home (see col.10:13-23)
Chen discloses “a proximity detection module configured to… determine whether the 1st relative location is disposed within the 1st site zones” because Chen teaches environment customization device (#400) determines whether a user is in a zone (see col.10:13-23).

    PNG
    media_image5.png
    194
    442
    media_image5.png
    Greyscale

Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 19, Chen discloses “generate a 1st control data in response to the 1st relative location of the 1st location reporting device” because Chen teaches the user’s home thermostat is adjusted based on the determined location of the transmitter (#500) carried by the user. As such, control data must necessarily have been generated in the system of Chen because otherwise the thermostat would not be adjusted in response to the user’s location.
Chen discloses “alter the 1st operating condition of the network device at the 1st site using the 1st control data” because Examiners consider ‘adjusting the temperature set point of a thermostat’ to read on the claimed ‘altering the 1st operating condition,’ the thermostat to read on the claimed ‘network device,’ and the user’s home to read on the claimed ‘1st site.’
Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 20, Chen discloses “a 1st user profile associated with the 1st location reporting device” because Chen’s process taught at figure 4 is a process that customizes an environment based on the location detected in step (#1000), which is detected via transmitter (#500), and on the profile obtained in step (#2000) (see col.4:12:23-25).
Chen discloses “the 1st user profile including a plurality of 1st user preferred operating conditions for the 1st network device each associated with a respective one of the plurality of 1st site zones” because Chen teaches user profile information stored in a profile data base (#450) such the user’s preference for thermostat, where each thermostat setting is associated with a particular location (e.g., hotel, rental car, etc.) that are associated with the zones 2-5 (see fig. 3 and col.7:44-59, which is reproduced below)

    PNG
    media_image6.png
    325
    447
    media_image6.png
    Greyscale

Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 21, Chen discloses “the 1st user profile including a 1st enabled proximity setting” because Table 3 of Chen provides the proximity settings for the users.
Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 22, Chen discloses “the Internet Service Provider gateway including the processor” because Chen teaches the network may be combinations of any types of networks that it includes an Internet Protocol network (see col.2:55-57).
As to claim 23, Chen discloses “a mobile device including the proximity detection module and the processor” because Chen teaches physical location detection may be accomplished via cellular telephones that periodically transmit an identification used ot indicate the location of the cellular phone (see col.4:18-23).
As to claim 25, Chen does not specifically disclose “the 1st network device and the 2nd network device each including the proximity detection module.” However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to include the proximity detection module in 1st and 2nd network devices because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 26, Chen discloses “the network device includes at least one…a thermostat…” because Chen teaches a thermostat, which reads on the claimed “network device” (see col.7:44-59). In addition, Examiners consider the other listed “network devices” to be obvious over Chen’s disclosed thermostat because they are described in the ‘797 Patent as obvious over one another (see col.8:55-60).
As to claim 27, Chen discloses “the plurality of 1st site zones including an initial 1st site zone having an 1st outer boundary defined by a 1st distance relative to the 1st site and a subsequent 1st site zone having a 2nd outer boundary defined by a 2nd distance relative to the 1st site wherein the 2nd distance is greater than said 1st distance” because Chen’s environment customization device (#400) detects a plurality of site zones (e.g., 0-5 miles from home, 5-25 miles from home, 25-50 miles from home), which are “defined by a 1st distance relative to the 1st site” because they are all distances measured from the user’s home, which Examiners consider to read on the claimed “1st site” (see col.8:63-68 to col.9:1-19, which is reproduced above).
In other words, Examiners consider Chen’s zone that is 0-5 miles from home to read on the claimed “1st site zone” with the outer boundary at 5 miles and Chen’s zone that is 5-25 miles from home to read on the “2nd site zone” with the outer boundary at 25 miles and “the 2nd distance is greater than said 1st distance” because 25 miles is greater than 5 miles.
Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 28, Chen discloses “the 1st network device including a 1st thermostat” because Chen teaches a thermostat, which reads on the claimed “network device” (see col.7:44-59).
Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 29, Chen discloses “the 1st and 2nd thermostat set-points for the 1st thermostat are different, and wherein the 1st and 2nd thermostat set-points for the 2nd thermostat are different” because Chen teaches a device (e.g., a thermostat) disposed at a site (e.g., the user’s house) wherein the device controls the temperature setting of the site (e.g., see Table 3), which necessarily requires changing the thermostat from one-set point to another set point.
Claims 30-36
As to claim 30, Chen discloses “detecting a 1st network device disposed at a 1st site” because Chen teaches a device (e.g., a thermostat) disposed at a site (e.g., the user’s house) wherein the device controls the temperature setting of the site (e.g., see Table 3).
Chen discloses “detecting a 1st location reporting device associated with the 1st site” because Chen teaches a transmitter (#500) that provides environment customization device (#400) with a way to geographically locate the user (see col.4:3-8) with respect to a zone. Thus, Examiners find the transmitter (#500) reads on the claimed “1st location reporting device” and the user’s home reads on the claimed “1st site.”
Chen discloses “detecting a plurality of 1st site zones associated with the 1st site being disposed with the 1st site zones” because environment customization device (#400) detects a plurality of site zones (e.g., 0-5 miles from home, 5-25 miles from home, 25-50 miles from home), which are “associated with the site” because they are all distances measured from the user’s home, which Examiners consider to read on the claimed “the site” (see col.8:63-68 to col.9:1-19).
	Chen discloses “wherein each of the 1st site zones are defined by an outer boundary relative to the 1st site” because each of the zones (i.e. 5 miles from home, 5-25 miles from home, and 25-50 miles from home) are defined by the outer boundaries (i.e., at 5 miles, 25 miles, and 50 miles) relative to the 1st site (i.e., home).
	Chen discloses “detecting a 1st relative location between the 1st location reporting device and the 1st site” because Chen teaches environment customization device (#400) determines how far a user, who is carrying transmitter (#500), is from her home (see col.10:13-23).
Chen discloses “altering the 1st operating condition of the network device disposed at the 1st site in response to the 1st relative location and the user profile of the 1st location reporting device by implementing the 1st user preferred operating condition associated with the 1st site zone in which the 1st relative location is disposed within” because Chen’s process taught at figure 4 is a process that customizes an environment based on the location detected in step (#1000), which is detected via transmitter (#500), and on the profile obtained in step (#2000) (see col.4:12:23-25).
Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 31, Chen discloses “generating a 1st control data in response to the 1st relative location of the 1st location reporting device” because Chen teaches the user’s home thermostat is adjusted based on the determined location of the transmitter (#500) carried by the user. As such, a control data must necessarily have been generated in the system of Chen because otherwise the thermostat would not be adjusted in response to the user’s location.
Chen discloses “altering the 1st operating condition of the network device at the 1st site using the 1st control data” because Examiners consider ‘adjusting the temperature set point of a thermostat’ to read on the claimed ‘altering the 1st operating condition,’ the thermostat to read on the claimed ‘network device,’ and the user’s home to read on the claimed ‘1st site.’
Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 32, Chen discloses “detecting a 1st user profile associated with the 1st location reporting device” because Chen’s process taught at figure 4 is a process that customizes an environment based on the location detected in step (#1000), which is detected via transmitter (#500) and on the profile obtained in step (#2000) (see col.4:12:23-25).
Chen discloses “the 1st user profile including a plurality of 1st user preferred operating conditions for the 1st network device each associated with a respective one of the plurality of 1st site zones” because Chen teaches user profile information stored in a profile data base (#450) such the user’s preference for thermostat, where each thermostat setting is associated with a particular location (e.g., hotel, rental car, etc.) that are associated with the zones 2-5 (see fig. 3 and col.7:44-59).
Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 33, Examiner’s consider Chen’s transmitter (#500) to read on the claimed “mobile device associated with both 1st and 2nd sites.”
As to claim 34, Chen discloses “the plurality of 1st site zones including an initial 1st site zone having an 1st outer boundary defined by a 1st distance relative to the 1st site and a subsequent 1st site zone having a 2nd outer boundary defined by a 2nd distance relative to the 1st site wherein the 2nd distance is greater than said 1st distance” because Chen’s environment customization device (#400) detects a plurality of site zones (e.g., 0-5 miles from home, 5-25 miles from home, 25-50 miles from home), which are “defined by a 1st distance relative to the 1st site” because they are all distances measured from the user’s home, which Examiners consider to read on the claimed “1st site” (see col.8:63-68 to col.9:1-19, which is reproduced above).
In other words, Examiners consider Chen’s zone that is 0-5 miles from home to read on the claimed “1st site zone” with the outer boundary at 5 miles and Chen’s zone that is 5-25 miles from home to read on the “2nd site zone” with the outer boundary at 25 miles and “the 2nd distance is greater than said 1st distance” because 25 miles is greater than 5 miles.
Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claims 35, Chen discloses “the 1st network device includes a 1st thermostat” because Chen teaches a device (e.g., a thermostat) disposed at a site (e.g., the user’s house) wherein the device controls the temperature setting of the site (e.g., see Table 3).
Chen discloses “detecting the 1st relative location disposed within one of the initial 1st site zone or the subsequent 1st site zone” and “implementing a 1st temperature set-point of the 1st thermostat in response to the 1st location reporting device being disposed within the initial 1st site zone” because Chen teaches environment customization device (#400) determines whether a user is in a zone (see col.10:13-23) and implementing user profile information stored in a profile data base (#450) such as the user’s preference for thermostat, where each thermostat setting is associated with a particular location (e.g., hotel, rental car, etc.) that are associated with the zones 2-5 (see fig. 3 and col.7:44-59).
Chen does not specifically disclose applying the above system for a 1st site to a 2nd site. However, Chen’s system for environment customization based on location is for a multiplicity of users. Thus, it would have been obvious to use Chen’s system for a 2nd user at a 2nd site (e.g., the 2nd user’s home) because Chen’s system is a large network intended to be used by multiple users at multiple locations with multiple zones, as shown in figure 3.
As to claim 36, Chen discloses “the 1st and 2nd thermostat set-points for the 1st thermostat are different, and wherein the 1st and 2nd thermostat set-points for the 2nd thermostat are different” because Chen teaches a device (e.g., a thermostat) disposed at a site (e.g., the user’s house) wherein the device controls the temperature setting of the site (e.g., see Table 3), which necessarily requires changing the thermostat from one-set point to another set point.
17.	Claims 24 (as best understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,908,211 to Chen et al. filed April 13, 2001 in view of US 2010/0261465 to Rhoads et al. filed July 7, 2009. 
As to claim 24, Chen does not specifically disclose “a cloud service including the proximity detection module.” However, Rhoads teaches using a cellular device to control the thermostat of an HVAC unit where the control data are stored in the cloud (see ¶[0102]). Thus, it would have been obvious to modify the system of Chen to place the proximity detection module in the cloud as an alternative means of data storage and processing.
Double Patenting
18.	Claims 18 and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 23 of U.S. Patent No. 8,428,782. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Instant Claim
Conflicting Claim
18.	A system comprising:

a 1st network device disposed at a 1st site,
wherein the 1st network device is capable of being altered;
a 1st location reporting device associated with the 1st site;
a 2nd network device disposed at a 2nd site,
wherein the 2nd network device is capable of being altered;
a 2nd location reporting device associated with the 2nd site; and
a proximity detection module configured to:
detect a plurality of 1st site zones associated with the 1st site,
wherein each of the 1st site zones are defined by an outer boundary relative to the 1st site;
detect a 1st relative location between the 1st location reporting device and the 1st site being disposed within the 1st size zones;
alter a 1st operating condition of the 1st network device disposed at the 1st site in response to the 1st relative location of the 1st location reporting device being within one of the 1st site zones;
detect a plurality of 2nd site zones associated with the 2nd site, wherein each of the 2nd site zones are defined by an outer boundary relative to the 2nd site;
detect a 2nd relative location between the 2nd location reporting device and the 2nd site being disposed within the 2nd site zones; and
alter a 2nd operating condition of the 2nd network device disposed at the 2nd site in response to the 2nd relative location of the 2nd location reporting device being within one of the 2nd site zones.
1.	A system comprising:
a mobile device identified with a site;
a location reporting device disposed on the mobile device to detect a location of the mobile device;
a proximity detection module in communication with the location reporting device to receive the detected location of the mobile device from the location reporting device at a 1st time interval;
the proximity detection module configured to compare sequential locations of the mobile device at the 1st time interval and implement a 2nd time interval for receiving the detected location of the mobile device from the location reporting device in response to the sequential locations being different; and
the proximity detection module further configured to alter an operating condition of the site in response to the received locations of the mobile device at the 1st and 2nd time intervals.
2.	A system as set forth in claim 1
wherein the proximity detection module compares the sequential locations of the mobile device to a location of the site to determine the difference between the sequential locations.
6.	A system as set forth in claim 2
wherein the proximity detection module compares the sequential locations of the mobile device to a 1st zone and a 2nd zone each being defined relative to the site and implements the 2nd time interval in response to detecting a change in the distance of the mobile device relative to the 1st zone and the 2nd zone.

30.	A method comprising:

detecting a 1st network device at a 1st site;

detecting a 1st reporting device associated with the 1st site;
detecting a plurality of 1st site zones associated with the 1st site, wherein each of the 1st site zones are defined by an outer boundary relative to the 1st site;
detecting a 2nd network device at a 2nd site;
detecting a 2nd reporting device associated with the 2nd site;
detecting a plurality of 2nd site zones associated with the 2nd site, wherein each of the 2nd site zones are defined by an outer boundary relative to the 2nd site;
detecting a 1st relative location between the 1st location reporting device and the 1st site being disposed within the 1st site zones;
altering a 1st operating condition of the network device disposed at the 1st site in response to the 1st relative location of the 1st location reporting device being  within one of the 1st site zones;
detecting a 2nd relative location between the 2nd location reporting device and the 2nd site being disposed within the 2nd zones; and
altering a 2nd operating condition of the network device disposed at the 2nd site in response to the 2nd relative location of the 2nd location reporting device being disposed within one of the 2nd site zones.
16.	A method comprising:
detecting a location of a mobile device identified with a site;

communicating the detected location to a proximity detection module at a 1st time interval;
comparing sequential locations of the mobile device, using the proximity detection module at the 1st time interval to determine if the sequential locations are different;
implementing a 2nd time interval for communicating the detected location of the mobile device in response to the sequential locations being different; and
altering an operating condition of the site in response to the received locations of the mobile device at the 1st and 2nd time intervals.
19.	A method as set forth in forth in claim 17 further comprising:
comparing the sequential locations to a 1st zone and a 2nd zone each being defined relative to the site; and
implementing the 2nd time interval in response to detecting a change in the distance of the mobile device relative to the 1st zone and the 2nd zone.
20.	A method as set forth in claim 19 further comprising:
implementing the 2nd time interval in response to the sequential locations of the mobile device moving from the 1st zone to the 2nd zone.
23.	A method as set forth in claim 20 further comprising:

re-implementing the 2nd time interval in response to the location reporting device the sequential locations of the mobile device moving from the 2nd zone to the 1st zone.


	As to claim 18, this claim is patentably indistinct from conflicting claim 6.  Even though the instant claim does not claim the 1st and 2nd time intervals detecting a change in the distance in the mobile device (i.e., the location reporting device) relative to the 1st zone and the 2nd zone, it is well known to one of ordinary skill in the art at the time of filing that determining a time interval detecting a change in distance in the mobile device relative to the 1st and 2nd time intervals would necessarily require determining the mobile device’s location.
	As to claim 30, this claim is patentably indistinct from conflicting claim 23.  Even though the instant claim does not claim the 1st and 2nd time intervals detecting a change in the distance in the mobile device (i.e., the location reporting device) relative to the 1st zone and the 2nd zone, it is well known to one of ordinary skill in the art at the time of filing that determining a time interval detecting a change in distance in the mobile device relative to the 1st and 2nd time intervals would necessarily require determining the mobile device’s location.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
20.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Michael Fuelling at (571) 270-1367, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992